

116 S3590 RS: Drinking Water Infrastructure Act of 2020
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 452116th CONGRESS2d SessionS. 3590IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Barrasso (for himself, Mr. Carper, Ms. Duckworth, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksMay 11, 2020Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Safe Drinking Water Act to reauthorize certain provisions, and for other purposes.1.Short titleThis Act may be cited as the Drinking Water Infrastructure Act of 2020.2.Host communitiesSection 1433(g) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)) is amended—(1)in paragraph (1)—(A)by striking the period at the end and inserting ; or;(B)by striking for the purpose of increasing and inserting the following:for the purpose of—(A)increasing; and(C)by adding at the end the following:(B)increasing the capacity of the community water system to adapt to an increase in population served by the community water system that is primarily caused by a natural hazard or a malevolent act in another community or State.;(2)in paragraph (5)—(A)in the heading, by striking small and inserting small, rural, and disadvantaged;(B)by striking a population of less than 3,300 persons and inserting disadvantaged communities or populations of fewer than 10,000 persons; and(C)by striking of this section; and(3)in paragraph (6), by striking fiscal years 2020 and 2021 and inserting fiscal years 2021 and 2022. 3.Technical assistance and grants for emergencies affecting public water systemsSection 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended—(1)in subsection (b), in the first sentence, by inserting , including a threat to public health resulting from contaminants, such as, but not limited to, heightened exposure to lead in drinking water after public health;(2)by striking subsection (d) and inserting the following:(d)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $35,000,000 for each of fiscal years 2021 through 2024.; and(3)in subsection (e)(5), by striking 2015 through 2020 and inserting 2021 through 2024.4.Drinking water State revolving loan funds(a)Drinking water relief for small, rural, and disadvantaged communitiesSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)—(A)in paragraph (2), by adding at the end the following:(H)Required subsidies for public water systems(i)In generalNotwithstanding any other provision of this paragraph and to the extent that there are sufficient applications from public water systems, a State shall use not less than 14 percent of a capitalization grant to the State under this section to provide the additional subsidies described in clause (ii) to public water systems if the additional subsidies described in that clause are used—(I)as initial financing for the public water system; or(II)to buy, refinance, or restructure the debt obligations of the public water system, if—(aa)the debt obligation was incurred on or after the date of enactment of this subparagraph; or(bb)for a debt obligation that was incurred before the date of enactment of this subparagraph—(AA)the State, with the concurrence of the Administrator, determines that the additional subsidies described in clause (ii) would help the public water system address a threat to public health from heightened exposure to contaminants (including lead) in drinking water; or(BB)before the date of enactment of this subparagraph, an emergency has been declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) or a State emergency declaration has been issued due to a threat to public health, including a threat from heightened exposure to lead, in the municipal drinking water supply of the public water system.(ii)Additional subsidies describedThe additional subsidies referred to in clause (i) are—(I)forgiveness of principal of loans owed to the State loan fund of the State;(II)negative interest loans;(III)grants; or(IV)a combination of the subsidies described in subclauses (I) through (III). ; and(B)in paragraph (4)(A), by striking During fiscal years 2019 through 2023, funds and inserting Funds; and(2)in subsection (q), by striking 2016 through 2021 and inserting 2021 through 2024.(b)Remediation of contaminationSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)(2)(G)—(A)in clause (i)—(i)by striking only; and(ii)by striking the clause designation and heading and all that follows through clause (ii), and inserting the following:(i)Drinking water(I)In generalNotwithstanding any other provision of law and subject to subclause (II),;(B)in clause (ii)—(i)in subclause (I)—(I)in the matter preceding item (aa), by striking amounts described in clause (i) and inserting amounts made available to carry out this clause; and(II)by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively, and indenting appropriately;(ii)in subclause (II), by striking amounts described in clause (i) and inserting amounts made available to carry out this clause; and(iii)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately;(C)by redesignating clause (ii) as subclause (II) and indenting appropriately; and(D)by inserting before clause (iii) the following:(ii)Remediation of contamination of groundwater(I)Definition of eligible siteIn this clause, the term eligible site means a site at which an emerging contaminant is present in, or has the potential to enter, a public water system or an underground source of drinking water.(II)GrantsNotwithstanding any other provision of law and subject to subclause (III), amounts deposited under subsection (t) in a State loan fund established under this section may be used to provide grants to address contamination of groundwater at an eligible site, with a focus on perfluoroalkyl and polyfluoroalkyl substances.(III)Requirements(aa)PrioritiesIn selecting the recipient of a grant using amounts made available to carry out this clause, a State shall use the priorities described in subsection (b)(3)(A).(bb)Cleanup standardsAny detection, treatment, and remediation of groundwater carried out using amounts made available to carry out this clause shall be carried out in accordance with applicable State toxicity values, standards, and regulations of the State in which the detection, treatment, or remediation is being carried out.; and(2)in subsection (t)(2), by striking $100,000,000 for each of fiscal years 2020 and inserting $300,000,000 for each of fiscal years 2021. 5.Source water petition programSection 1454 of the Safe Drinking Water Act (42 U.S.C. 300j–14) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), in the matter preceding clause (i), by striking political subdivision of a State, and inserting political subdivision of a State (including a county that is designated by the State to act on behalf of an unincorporated area within that county, with the agreement of that unincorporated area),;(B)in paragraph (4)(D)(i), by inserting (including a county that is designated by the State to act on behalf of an unincorporated area within that county) after of the State; and(C)by adding at the end the following:(5)Savings provisionUnless otherwise provided within the agreement, an agreement between an unincorporated area and a county for the county to submit a petition under paragraph (1)(A) on behalf of the unincorporated area shall not authorize the county to act on behalf of the unincorporated area in any matter not within a program under this section.; and(2)in subsection (e), in the first sentence, by striking 2021 and inserting 2024.6.Assistance for small and disadvantaged communities(a)Existing programsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)in subsection (b)(2)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)the purchase of point-of-entry or point-of-use filters that are independently certified using science-based test methods for the removal of contaminants of concern;(E)investments necessary for providing accurate and current information about—(i)the need for filtration, filter safety, and proper maintenance practices; and(ii)the options for replacing lead service lines (as defined in section 1459B(a)) and removing other sources of lead in water; and(F)entering into contracts with nonprofit organizations that have water system technical expertise to assist underserved communities.(3)Contracting partiesA contract described in paragraph (2)(F) may be between a nonprofit organization described in that paragraph and—(A)an eligible entity; or(B)the State of an eligible entity, on behalf of that eligible entity.;(2)in subsection (c), in the matter preceding paragraph (1), by striking An eligible entity and inserting Except for purposes of subsections (j) and (m), an eligible entity;(3)in subsection (g)(1), by striking to pay not less than 45 percent and inserting except as provided in subsection (l)(5) and subject to subsection (h), to pay not less than 10 percent;(4)by striking subsection (h) and inserting the following:(h)WaiverThe Administrator may waive the requirement under subsection (g)(1).;(5)by striking subsection (k) and inserting the following:(k)Authorization of appropriationsThere are authorized to be appropriated to carry out subsections (a) through (j)—(1)$60,000,000 for fiscal year 2021; and(2)$100,000,000 for each of fiscal years 2022 through 2024.; and(6)in subsection (l)—(A)in paragraph (2)—(i)by striking The Administrator may and inserting The Administrator shall; and(ii)by striking fiscal years 2019 and 2020 and inserting fiscal years 2021 through 2024; (B) in paragraph (5), by striking $4,000,000 for each of fiscal years 2019 and 2020 and inserting $10,000,000 for each of fiscal years 2021 through 2024;(C)by redesignating paragraph (5) as paragraph (6); and(D)by inserting after paragraph (4) the following:(5)Federal share for underserved communities(A)In generalSubject to subparagraph (B), with respect to a program or project that serves an underserved community and is carried out using a grant under this subsection, the Federal share of the cost of the program or project shall be 90 percent.(B)WaiverThe Administrator may increase the Federal share under subparagraph (A)(ii) to 100 percent..(b)Connection to public water systemsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by adding at the end the following:(m)Connection to public water systems(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)an owner or operator of a public water system that assists or is seeking to assist eligible individuals with connecting the household of the eligible individual to the public water system; or(ii)a nonprofit entity that assists or is seeking to assist eligible individuals with the costs associated with connecting the household of the eligible individual to a public water system.(B)Eligible individualThe term eligible individual has the meaning given the term in section 603(j) of the Federal Water Pollution Control Act (33 U.S.C. 1383(j)).(C)ProgramThe term program means the competitive grant program established under paragraph (2).(2)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program under which the Administrator awards grants to eligible entities to provide funds to assist eligible individuals in covering the costs incurred by the eligible individual in connecting the household of the eligible individual to a public water system.(3)ApplicationAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(4)Voluntary connectionBefore providing funds to an eligible individual for the costs described in paragraph (2), an eligible entity shall ensure that—(A)the eligible individual is voluntarily seeking connection to the public water system;(B)if the eligible entity is not the owner or operator of the public water system to which the eligible individual seeks to connect, the public water system to which the eligible individual seeks to connect has agreed to the connection; and(C)the connection of the household of the eligible individual to the public water system meets all applicable local and State regulations, requirements, and codes.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $20,000,000 for each of fiscal years 2021 and 2022..(c)Competitive grant pilot programSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) (as amended by subsection (b)) is amended by adding at the end the following:(n)State competitive grants for underserved communities(1)In generalIn addition to amounts authorized to be appropriated under subsection (k), there is authorized to be appropriated to carry out subsections (a) through (j) $50,000,000 for each of fiscal years 2021 through 2024 in accordance with paragraph (2).(2)Competitive grants(A)In generalNotwithstanding any other provision of this section, the Administrator shall distribute amounts made available under paragraph (1) to States through a competitive grant program.(B)ApplicationsTo seek a grant under the competitive grant program under subparagraph (A), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(C)PrioritizationIn selecting recipients of grants under the competitive grant program under subparagraph (A), the Administrator shall give priority to States with a high proportion of underserved communities that meet the condition described in subsection (a)(2)(A).(3)Savings provisionNothing in this paragraph affects the distribution of amounts made available under subsection (k), including any methods used by the Administrator for distribution of amounts made available under that subsection as in effect on the day before the date of enactment of this subsection..7.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (d)—(A)by inserting (except for subsection (d)) after this section; and(B)by striking 2021 and inserting 2022;(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(3)by inserting after subsection (c) the following:(d)Lead mapping utilization grant pilot program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or likely to contain, lead service lines.(B)Pilot programThe term pilot program means the pilot program established under paragraph (2). (2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist based on existing lead mapping of those eligible entities.(3)Selection(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to an eligible entity that meets the affordability criteria established by the applicable State.(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—(A)the recipients of grants under the pilot program;(B)the existing lead mapping that was available to recipients of grants under the pilot program; and(C)how useful and accurate the lead mapping described in subparagraph (B) was in locating lead contaminants of the eligible entity.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended..8.Operational sustainability of small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459E.Operational sustainability of small public water systems(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an owner or operator of a public water system.(2)Operational sustainabilityThe term operational sustainability means the ability to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures.(3)ProgramThe term program means the grant program established under subsection (b).(4)Small systemThe term small system means a public water system that—(A)serves fewer than 10,000 people; and(B)is owned or operated by—(i)a unit of local government;(ii)a public corporation;(iii)a nonprofit corporation;(iv)a public trust; or(v)a cooperative association.(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a program to award grants to eligible entities for the purpose of improving the operational sustainability of 1 or more small systems.(c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be carried out using grant funds under the program;(2)documentation prepared by the eligible entity describing the deficiencies or suspected deficiencies in operational sustainability of 1 or more small systems that are to be addressed through the proposed project;(3)a description of how the proposed project will improve the operational sustainability of 1 or more small systems;(4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project;(5)(A)if the eligible entity is located in a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the State in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund (or a designee); or(B)if the eligible entity is located in an area other than a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the Administrator in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the Administrator (or a designee); and(6)any additional information the Administrator may require.(d)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve the operational sustainability of 1 or more small systems through—(1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure;(2)the development of an infrastructure asset map, including a map that uses technology such as—(A)geographic information system software; and(B)global positioning system software;(3)the deployment of leak detection technology;(4)the deployment of metering technology;(5)training in asset management strategies, techniques, and technologies appropriate staff employed by—(A)the eligible entity; or(B)the small systems for which the grant was received; and(6)the development or deployment of other strategies, techniques, or technologies that the Administrator may determine to be appropriate under the program.(e)Cost share(1)In generalSubject to paragraph (2), the Federal share of the cost of a project carried out using a grant under the program shall be 90 percent of the total cost of the project.(2)WaiverThe Administrator may increase the Federal share under paragraph (1) to 100 percent.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2024..9.Midsize drinking water system infrastructure resilience and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 8) is amended by adding at the end the following:1459F.Midsize drinking water system infrastructure resilience and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a public water system that serves a community with a population of—(A)greater than 10,000; and(B)fewer than 100,000.(2)Natural hazard; resilienceThe terms resilience and natural hazard have the meanings given those terms in section 1433(h).(3)Resilience and sustainability programThe term resilience and sustainability program means Midsize Drinking Water System Infrastructure Resilience and Sustainability Program established under subsection (b).(b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Midsize Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for the resilience and sustainability program, shall award grants to eligible entities for the purpose of increasing resilience to natural hazards.(c)Use of fundsAn eligible entity may only use grant funds received under the resilience and sustainability program to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards through—(1)the conservation of water or the enhancement of water-use efficiency;(2)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards, including risks to drinking water from flooding;(3)the design or construction of new or modified desalination facilities to serve existing communities; (4)the enhancement of water supply through the use of watershed management and source water protection;(5)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water; or(6)the development and implementation of measures to increase the resilience of the eligible entity to natural hazards. (d)ApplicationTo seek a grant under the resilience and sustainability program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the eligible entity;(2)an identification of the natural hazard risk to be addressed by the proposed program or project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk to the area where the proposed program or project is to be located;(4)a description of any recent natural hazard events that have affected the community water system of the eligible entity;(5)a description of how the proposed program or project would improve the performance of the community water system of the eligible entity under the anticipated natural hazards; and(6)an explanation of how the proposed program or project is expected to enhance the resilience of the community water system of the eligible entity to the anticipated natural hazards.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out the resilience and sustainability program $5,000,000 for each of fiscal years 2021 through 2024..10.Needs assessment for nationwide rural and urban low-income community water assistancePart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 9) is amended by adding at the end the following:1459G.Needs assessment for nationwide rural and urban low-income community water assistance(a)Definition of low-Income householdIn this section, the term low-income household means a household that has an income that, as determined by the State in which the household is located, does not exceed the greater of—(1)an amount equal to 150 percent of the poverty level of that State; and(2)an amount equal to 60 percent of the State median income for that State.(b)Study; report(1)In generalSubject to the availability of appropriations, not later than 2 years after the date of enactment of this section, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households, including low-income renters, that do not have access to affordable public drinking water services to meet household needs.(2)InclusionsThe report under paragraph (1) shall include—(A)recommendations of the Administrator regarding the best methods to increase access to affordable and reliable drinking water services;(B)a description of the cost of each method described in subparagraph (A); and(C)with respect to the development of the report, a consultation with all relevant stakeholders.(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended..11.Lead contamination in school drinking waterSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended—(1)in subsection (b)— (A)in the first sentence, by inserting public water systems and after to assist;(B)in the third sentence, by inserting public water systems, after schools,; and(C)in the sixth sentence, by striking within 100 days after the enactment of this section and inserting not later than 100 days after the date of enactment of the Drinking Water Infrastructure Act of 2020; and(2)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by inserting , public water systems that serve schools and child care programs under the jurisdiction of those local educational agencies, and qualified nonprofit organizations before in voluntary; (II)by striking the period at the end and inserting ; and;(III)by striking grants available to States and inserting the following: grants available to—(i)States; and(IV)by adding at the end the following:(ii)tribal consortia to assist tribal education agencies (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502) in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the tribal education agency.; and(ii)in subparagraph (B)—(I)in clause (i), by striking or at the end;(II)in clause (ii), by striking the period at the end and inserting a semicolon; and(III)by adding at the end the following:(iii)any public water system that is located in a State that does not participate in the voluntary grant program established under subparagraph (A) that—(I)assists schools or child care programs in lead testing; or(II)provides technical assistance to schools or child care programs in carrying out lead testing; or(iv)a qualified nonprofit organization, as determined by the Administrator.;(B)in paragraphs (3), (5), (6), and (7), by striking State or local educational agency each place it appears and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit organization;(C)in paragraph (4), by striking States and local educational agencies and inserting States, local educational agencies, public water systems, tribal consortia, and qualified nonprofit organizations;(D)in paragraph (6)—(i)in the matter preceding subparagraph (A), by inserting , public water system, tribal consortium, or qualified nonprofit organization after each local educational agency;(ii)in subparagraph (A)(ii), by inserting or tribal after applicable State; and(iii)in subparagraph (B)(i), by inserting applicable before local educational agency; and(E)in paragraph (8), by striking 2020 and 2021 and inserting 2021 and 2022.12.Indian reservation drinking water programSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator of the Environmental Protection Agency and inserting The Administrator of the Environmental Protection Agency (referred to in this section as the Administrator); and(B)by striking to implement in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting to implement eligible projects described in subsection (b).;(2)by redesignating subsection (d) as subsection (e);(3)by striking subsection (c) and inserting the following:(c)Required projects(1)In generalIf sufficient applications exist, of the funds made available to carry out this section, the Administrator shall use 50 percent to carry out—(A)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin;(B)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin; and(C)10 eligible projects described in subsection (b) that are within the Columbia River Basin.(2)RequirementIn carrying out paragraph (1)(A), the Administrator shall select not fewer than 2 eligible projects for a reservation that serves more than 1 federally recognized Indian Tribe.(d)Federal shareThe Federal share of the cost of a project carried out under this section shall be 100 percent.; and(4)in subsection (e) (as so redesignated)—(A)by striking There is and inserting There are;(B)by striking subsection (a) $20,000,000 and inserting the following: subsection (a)—(1)$20,000,000;(C)in paragraph (1) (as so designated), by striking 2022. and inserting 2020; and; and(D)by adding at the end the following:(2)$50,000,000 for each of fiscal years 2021 through 2024..13.Advanced drinking water technologies(a)Study(1)In generalSubject to the availability of appropriations, not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall carry out a study that examines the state of existing and potential future technology that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of drinking water provided by a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).(2)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under paragraph (1).(b)Advanced drinking water technology grant program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means the owner or operator of a public water system that—(i)serves—(I)a population of not more than 100,000 people; or(II)an underserved community; and(ii)has plans to identify or has identified opportunities in the operations of the public water system to employ new or emerging, yet proven, technologies, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1).(B)ProgramThe term program means the competitive grant program established under paragraph (2).(C)Public water systemThe term public water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).(D)Underserved communityThe term underserved community means a political subdivision of a State that, as determined by the Administrator, has an inadequate system for obtaining drinking water.(2)EstablishmentThe Administrator shall establish a competitive grant program under which the Administrator shall award grants to eligible entities for the purpose of deploying technologies described in paragraph (1)(A)(ii). (3)Requirements(A)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)LimitationA grant provided under the program shall be in an amount that is not more than $500,000.(C)Federal share(i)In generalSubject to clause (ii), the Federal share of the cost of a project carried out using a grant under the program shall not exceed 90 percent of the total cost of the project.(ii)WaiverThe Administrator may increase the Federal share under clause (i) to 100 percent. (4)ReportNot later than 1 year after the date on which Administrator first awards a grant under the program, and annually thereafter, the Administrator shall submit to Congress a report describing—(A)each recipient of a grant under the program during the previous 1-year period; and(B)a summary of the activities carried out using grants awarded under the program.(5)Funding(A)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $10,000,000 for each of fiscal years 2021 through 2024, to remain available until expended.(B)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under subparagraph (A) to carry out the program may be used by the Administrator for the administrative costs of carrying out the program. 14.Drinking water infrastructure discretionary grant program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a drinking water discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in drinking water infrastructure projects.(b)Eligible entitiesAn entity eligible to receive a grant under the program is—(1)a State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;(2)a Tribal government or consortium of Tribal governments;(3)a State infrastructure financing authority; and(4)a community water system or nonprofit noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).(c)Eligible projects(1)In generalA project eligible to be carried out with funds under the program includes—(A)1 or more activities described in subparagraphs (B) through (E) of section 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)); and(B)any other drinking water infrastructure project that the Administrator determines to appropriate.(2)Other Federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received assistance—(A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or(C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(d)Application(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application.(3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).(e)Selection(1)Criteria(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program.(B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—(i)issue a notice of funding opportunity for the program; and(ii)include in the notice the selection criteria established under subparagraph (A).(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects—(A)for which a Federal grant would assist in completing an overall financing package for the project; and(B)that would help bring public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) into compliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.).(3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—(A)on an equitable geographical basis; and(B)in a manner that balances the needs of urban, suburban, and rural communities.(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program.(f)Requirements(1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.(2)Non-Federal share(A)In generalThe non-Federal share of the cost of a project carried out with a grant under the program shall be not less than 20 percent.(B)Other Federal sourcesAn eligible entity receiving a grant under the program may use funds provided from other Federal sources to meet the non-Federal share requirement under subparagraph (A).(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section.(h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)).(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program.(j)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2024.(2)AvailabilityFunds made available to carry out this section shall be available until expended.(3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program. 1.Short titleThis Act may be cited as the Drinking Water Infrastructure Act of 2020.2.Host communitiesSection 1433(g) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)) is amended—(1)in paragraph (1)—(A)by striking the period at the end and inserting ; or;(B)by striking for the purpose of increasing and inserting the following:for the purpose of—(A)increasing; and(C)by adding at the end the following:(B)increasing the capacity of the community water system to adapt to an increase in population served by the community water system that is primarily caused by a natural hazard or a malevolent act in another community or State.;(2)in paragraph (5)—(A)in the heading, by striking small and inserting small, rural, and disadvantaged;(B)by striking a population of less than 3,300 persons and inserting disadvantaged communities or populations of fewer than 10,000 persons; and(C)by striking of this section; and(3)in paragraph (6), by striking fiscal years 2020 and 2021 and inserting fiscal years 2021 and 2022. 3.Technical assistance and grants for emergencies affecting public water systemsSection 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended—(1)in subsection (b), in the first sentence, by inserting , including a threat to public health resulting from contaminants, such as, but not limited to, heightened exposure to lead in drinking water after public health;(2)by striking subsection (d) and inserting the following:(d)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $35,000,000 for each of fiscal years 2021 through 2024.;(3)in subsection (e)(5), by striking 2015 through 2020 and inserting 2021 through 2024; (4)by redesignating subsection (f) as subsection (g); and(5)by inserting after subsection (e) the following:(f)State-based nonprofit organizationsThe Administrator may provide technical assistance consistent with the authority provided under subsection (e) to State-based nonprofit organizations that are governed by community water systems..4.Drinking water State revolving loan funds(a)Drinking water relief for small, rural, and disadvantaged communitiesSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)—(A)in paragraph (2), by adding at the end the following:(H)Required subsidies for public water systems(i)In generalNotwithstanding any other provision of this paragraph and to the extent that there are sufficient applications from public water systems, a State shall use not less than 14 percent of a capitalization grant to the State under this section to provide the additional subsidies described in clause (ii) to public water systems if the additional subsidies described in that clause are used—(I)as initial financing for the public water system; or(II)to buy, refinance, or restructure the debt obligations of the public water system, if—(aa)the debt obligation was incurred on or after the date of enactment of this subparagraph; or(bb)for a debt obligation that was incurred before the date of enactment of this subparagraph—(AA)the State, with the concurrence of the Administrator, determines that the additional subsidies described in clause (ii) would help the public water system address a threat to public health from heightened exposure to contaminants (including lead) in drinking water; or(BB)before the date of enactment of this subparagraph, an emergency has been declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) or a State emergency declaration has been issued due to a threat to public health, including a threat from heightened exposure to lead, in the municipal drinking water supply of the public water system.(ii)Additional subsidies describedThe additional subsidies referred to in clause (i) are—(I)forgiveness of principal of loans owed to the State loan fund of the State;(II)negative interest loans;(III)grants; or(IV)a combination of the subsidies described in subclauses (I) through (III). ; and(B)in paragraph (4)(A), by striking During fiscal years 2019 through 2023, funds and inserting Funds; and(2)in subsection (q), by striking 2016 through 2021 and inserting 2021 through 2024.(b)Remediation of contaminationSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)(2)(G)—(A)in clause (i)—(i)by striking only; and(ii)by striking the clause designation and heading and all that follows through clause (ii), and inserting the following:(i)Drinking water(I)In generalNotwithstanding any other provision of law and subject to subclause (II),;(B)in clause (ii)—(i)in subclause (I)—(I)in the matter preceding item (aa), by striking amounts described in clause (i) and inserting amounts made available to carry out this clause; and(II)by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively, and indenting appropriately;(ii)in subclause (II), by striking amounts described in clause (i) and inserting amounts made available to carry out this clause; and(iii)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately;(C)by redesignating clause (ii) as subclause (II) and indenting appropriately; and(D)by inserting before clause (iii) the following:(ii)Remediation of contamination of groundwater(I)Definition of eligible siteIn this clause, the term eligible site means a site at which an emerging contaminant is present in, or has the potential to enter, a public water system or an underground source of drinking water.(II)GrantsNotwithstanding any other provision of law and subject to subclause (III), amounts deposited under subsection (t) in a State loan fund established under this section may only be used to provide grants to address contamination of groundwater at an eligible site, with a focus on perfluoroalkyl and polyfluoroalkyl substances.(III)Requirements(aa)PrioritiesIn selecting the recipient of a grant using amounts made available to carry out this clause, a State shall use the priorities described in subsection (b)(3)(A).(bb)Cleanup standardsAny detection, treatment, and remediation of groundwater carried out using amounts made available to carry out this clause shall be carried out in accordance with applicable State toxicity values, standards, and regulations of the State in which the detection, treatment, or remediation is being carried out.; and(2)in subsection (t)(2), by striking $100,000,000 for each of fiscal years 2020 and inserting $300,000,000 for each of fiscal years 2021. 5.Source water petition programSection 1454 of the Safe Drinking Water Act (42 U.S.C. 300j–14) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), in the matter preceding clause (i), by striking political subdivision of a State, and inserting political subdivision of a State (including a county that is designated by the State to act on behalf of an unincorporated area within that county, with the agreement of that unincorporated area),;(B)in paragraph (4)(D)(i), by inserting (including a county that is designated by the State to act on behalf of an unincorporated area within that county) after of the State; and(C)by adding at the end the following:(5)Savings provisionUnless otherwise provided within the agreement, an agreement between an unincorporated area and a county for the county to submit a petition under paragraph (1)(A) on behalf of the unincorporated area shall not authorize the county to act on behalf of the unincorporated area in any matter not within a program under this section.; and(2)in subsection (e), in the first sentence, by striking 2021 and inserting 2024.6.Assistance for small and disadvantaged communities(a)Existing programsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)in subsection (b)(2)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)the purchase of point-of-entry or point-of-use filters that are independently certified using science-based test methods for the removal of contaminants of concern;(E)investments necessary for providing accurate and current information about—(i)the need for filtration, filter safety, and proper maintenance practices; and(ii)the options for replacing lead service lines (as defined section 1459B(a)) and removing other sources of lead in water; and(F)entering into contracts with nonprofit organizations that have water system technical expertise to assist underserved communities.(3)Contracting partiesA contract described in paragraph (2)(F) may be between a nonprofit organization described in that paragraph and—(A)an eligible entity; or(B)the State of an eligible entity, on behalf of that eligible entity.;(2)in subsection (c), in the matter preceding paragraph (1), by striking An eligible entity and inserting Except for purposes of subsections (j) and (m), an eligible entity;(3)in subsection (g)(1), by striking to pay not less than 45 percent and inserting except as provided in subsection (l)(5) and subject to subsection (h), to pay not less than 10 percent;(4)by striking subsection (h) and inserting the following:(h)WaiverThe Administrator may waive the requirement under subsection (g)(1).;(5)by striking subsection (k) and inserting the following:(k)Authorization of appropriationsThere are authorized to be appropriated to carry out subsections (a) through (j)—(1)$60,000,000 for fiscal year 2021; and(2)$100,000,000 for each of fiscal years 2022 through 2024.; and(6)in subsection (l)—(A)in paragraph (2)—(i)by striking The Administrator may and inserting The Administrator shall; and(ii)by striking fiscal years 2019 and 2020 and inserting fiscal years 2021 through 2024; (B) in paragraph (5), by striking $4,000,000 for each of fiscal years 2019 and 2020 and inserting $10,000,000 for each of fiscal years 2021 through 2024;(C)by redesignating paragraph (5) as paragraph (6); and(D)by inserting after paragraph (4) the following:(5)Federal share for underserved communities(A)In generalSubject to subparagraph (B), with respect to a program or project that serves an underserved community and is carried out using a grant under this subsection, the Federal share of the cost of the program or project shall be 90 percent.(B)WaiverThe Administrator may increase the Federal share under subparagraph (A)(ii) to 100 percent..(b)Connection to public water systemsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by adding at the end the following:(m)Connection to public water systems(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)an owner or operator of a public water system that assists or is seeking to assist eligible individuals with connecting the household of the eligible individual to the public water system; or(ii)a nonprofit entity that assists or is seeking to assist eligible individuals with the costs associated with connecting the household of the eligible individual to a public water system.(B)Eligible individualThe term eligible individual has the meaning given the term in section 603(j) of the Federal Water Pollution Control Act (33 U.S.C. 1383(j)).(C)ProgramThe term program means the competitive grant program established under paragraph (2).(2)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program under which the Administrator awards grants to eligible entities to provide funds to assist eligible individuals in covering the costs incurred by the eligible individual in connecting the household of the eligible individual to a public water system.(3)ApplicationAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(4)Voluntary connectionBefore providing funds to an eligible individual for the costs described in paragraph (2), an eligible entity shall ensure that—(A)the eligible individual is voluntarily seeking connection to the public water system;(B)if the eligible entity is not the owner or operator of the public water system to which the eligible individual seeks to connect, the public water system to which the eligible individual seeks to connect has agreed to the connection; and(C)the connection of the household of the eligible individual to the public water system meets all applicable local and State regulations, requirements, and codes.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $20,000,000 for each of fiscal years 2021 and 2022..(c)Competitive grant pilot programSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) (as amended by subsection (b)) is amended by adding at the end the following:(n)State competitive grants for underserved communities(1)In generalIn addition to amounts authorized to be appropriated under subsection (k), there is authorized to be appropriated to carry out subsections (a) through (j) $50,000,000 for each of fiscal years 2021 through 2024 in accordance with paragraph (2).(2)Competitive grants(A)In generalNotwithstanding any other provision of this section, the Administrator shall distribute amounts made available under paragraph (1) to States through a competitive grant program.(B)ApplicationsTo seek a grant under the competitive grant program under subparagraph (A), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(C)PrioritizationIn selecting recipients of grants under the competitive grant program under subparagraph (A), the Administrator shall give priority to States with a high proportion of underserved communities that meet the condition described in subsection (a)(2)(A).(3)Savings provisionNothing in this paragraph affects the distribution of amounts made available under subsection (k), including any methods used by the Administrator for distribution of amounts made available under that subsection as in effect on the day before the date of enactment of this subsection..7.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (d)—(A)by inserting (except for subsection (d)) after this section; and(B)by striking 2021 and inserting 2022;(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(3)by inserting after subsection (c) the following:(d)Lead mapping utilization grant pilot program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or likely to contain, lead service lines.(B)Pilot programThe term pilot program means the pilot program established under paragraph (2). (2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist based on existing lead mapping of those eligible entities.(3)Selection(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to an eligible entity that meets the affordability criteria established by the applicable State.(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—(A)the recipients of grants under the pilot program;(B)the existing lead mapping that was available to recipients of grants under the pilot program; and(C)how useful and accurate the lead mapping described in subparagraph (B) was in locating lead contaminants of the eligible entity.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended..8.Operational sustainability of small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459E.Operational sustainability of small public water systems(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a unit of local government;(B)a public corporation established by a unit of local government to provide water service;(C)a nonprofit corporation, public trust, or cooperative association that owns or operates a public water system; and(D)an Indian Tribe that owns or operates a public water system.(2)Operational sustainabilityThe term operational sustainability means the ability to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures.(3)ProgramThe term program means the grant program established under subsection (b).(4)Small systemThe term small system means a public water system that—(A)serves fewer than 10,000 people; and(B)is owned or operated by—(i)a unit of local government;(ii)a public corporation;(iii)a nonprofit corporation;(iv)a public trust;(v)a cooperative association; or(vi)an Indian Tribe.(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a program to award grants to eligible entities for the purpose of improving the operational sustainability of 1 or more small systems.(c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be carried out using grant funds under the program;(2)documentation prepared by the eligible entity describing the deficiencies or suspected deficiencies in operational sustainability of 1 or more small systems that are to be addressed through the proposed project;(3)a description of how the proposed project will improve the operational sustainability of 1 or more small systems;(4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project;(5)(A)if the eligible entity is located in a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the State in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund (or a designee); or(B)if the eligible entity is located in an area other than a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the Administrator in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the Administrator (or a designee); and(6)any additional information the Administrator may require.(d)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve the operational sustainability of 1 or more small systems through—(1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure;(2)the development of an infrastructure asset map, including a map that uses technology such as—(A)geographic information system software; and(B)global positioning system software;(3)the deployment of leak detection technology;(4)the deployment of metering technology;(5)training in asset management strategies, techniques, and technologies appropriate staff employed by—(A)the eligible entity; or(B)the small systems for which the grant was received; and(6)the development or deployment of other strategies, techniques, or technologies that the Administrator may determine to be appropriate under the program.(e)Cost share(1)In generalSubject to paragraph (2), the Federal share of the cost of a project carried out using a grant under the program shall be 90 percent of the total cost of the project.(2)WaiverThe Administrator may increase the Federal share under paragraph (1) to 100 percent.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2024..9.Midsize drinking water system infrastructure resilience and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 8) is amended by adding at the end the following:1459F.Midsize drinking water system infrastructure resilience and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a public water system that serves a community with a population of—(A)greater than 10,000; and(B)fewer than 100,000.(2)Natural hazard; resilienceThe terms resilience and natural hazard have the meanings given those terms in section 1433(h).(3)Resilience and sustainability programThe term resilience and sustainability program means the Midsize Drinking Water System Infrastructure Resilience and Sustainability Program established under subsection (b).(b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Midsize Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for the resilience and sustainability program, shall award grants to eligible entities for the purpose of increasing resilience to natural hazards.(c)Use of fundsAn eligible entity may only use grant funds received under the resilience and sustainability program to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards through—(1)the conservation of water or the enhancement of water-use efficiency;(2)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards, including risks to drinking water from flooding;(3)the design or construction of new or modified desalination facilities to serve existing communities; (4)the enhancement of water supply through the use of watershed management and source water protection;(5)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water; or(6)the development and implementation of measures to increase the resilience of the eligible entity to natural hazards. (d)ApplicationTo seek a grant under the resilience and sustainability program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the eligible entity;(2)an identification of the natural hazard risk to be addressed by the proposed program or project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk to the area where the proposed program or project is to be located;(4)a description of any recent natural hazard events that have affected the community water system of the eligible entity;(5)a description of how the proposed program or project would improve the performance of the community water system of the eligible entity under the anticipated natural hazards; and(6)an explanation of how the proposed program or project is expected to enhance the resilience of the community water system of the eligible entity to the anticipated natural hazards.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out the resilience and sustainability program $10,000,000 for each of fiscal years 2021 through 2024..10.Needs assessment for nationwide rural and urban low-income community water assistancePart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 9) is amended by adding at the end the following:1459G.Needs assessment for nationwide rural and urban low-income community water assistance(a)Definition of low-income householdIn this section, the term low-income household means a household that has an income that, as determined by the State in which the household is located, does not exceed the greater of—(1)an amount equal to 150 percent of the poverty level of that State; and(2)an amount equal to 60 percent of the State median income for that State.(b)Study; report(1)In generalSubject to the availability of appropriations, not later than 2 years after the date of enactment of this section, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households, including low-income renters, that do not have access to affordable public drinking water services to meet household needs.(2)InclusionsThe report under paragraph (1) shall include—(A)recommendations of the Administrator regarding the best methods to increase access to affordable and reliable drinking water services;(B)a description of the cost of each method described in subparagraph (A); and(C)with respect to the development of the report, a consultation with all relevant stakeholders.(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended..11.Lead contamination in school drinking waterSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended—(1)in subsection (b)— (A)in the first sentence, by inserting public water systems and after to assist;(B)in the third sentence, by inserting public water systems, after schools,; and(C)in the sixth sentence, by striking within 100 days after the enactment of this section and inserting not later than 100 days after the date of enactment of the Drinking Water Infrastructure Act of 2020; and(2)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by inserting , public water systems that serve schools and child care programs under the jurisdiction of those local educational agencies, and qualified nonprofit organizations before in voluntary; (II)by striking the period at the end and inserting ; and;(III)by striking grants available to States and inserting the following: grants available to—(i)States; and(IV)by adding at the end the following:(ii)tribal consortia to assist tribal education agencies (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502) in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the tribal education agency.;(ii)in subparagraph (B)—(I)in clause (i), by striking or at the end;(II)in clause (ii), by striking the period at the end and inserting a semicolon; and(III)by adding at the end the following:(iii)any public water system that is located in a State that does not participate in the voluntary grant program established under subparagraph (A) that—(I)assists schools or child care programs in lead testing; or(II)provides technical assistance to schools or child care programs in carrying out lead testing; or(iv)a qualified nonprofit organization, as determined by the Administrator.;(B)in paragraphs (3), (5), (6), and (7), by striking State or local educational agency each place it appears and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit organization;(C)in paragraph (4), by striking States and local educational agencies and inserting States, local educational agencies, public water systems, tribal consortia, and qualified nonprofit organizations;(D)in paragraph (6)—(i)in the matter preceding subparagraph (A), by inserting , public water system, tribal consortium, or qualified nonprofit organization after each local educational agency;(ii)in subparagraph (A)(ii), by inserting or tribal after applicable State; and(iii)in subparagraph (B)(i), by inserting applicable before local educational agency; and(E)in paragraph (8), by striking 2020 and 2021 and inserting 2021 and 2022.12.Indian reservation drinking water programSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator of the Environmental Protection Agency and inserting The Administrator of the Environmental Protection Agency (referred to in this section as the Administrator); and(B)by striking to implement in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting to implement eligible projects described in subsection (b).;(2)by redesignating subsection (d) as subsection (e);(3)by striking subsection (c) and inserting the following:(c)Required projects(1)In generalIf sufficient applications exist, of the funds made available to carry out this section, the Administrator shall use 50 percent to carry out—(A)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin;(B)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin; and(C)10 eligible projects described in subsection (b) that are within the Columbia River Basin.(2)RequirementIn carrying out paragraph (1)(A), the Administrator shall select not fewer than 2 eligible projects for a reservation that serves more than 1 federally recognized Indian Tribe.(d)Federal shareThe Federal share of the cost of a project carried out under this section shall be 100 percent.; and(4)in subsection (e) (as so redesignated)—(A)by striking There is and inserting There are;(B)by striking subsection (a) $20,000,000 and inserting the following: subsection (a)—(1)$20,000,000;(C)in paragraph (1) (as so designated), by striking 2022. and inserting 2020; and; and(D)by adding at the end the following:(2)$50,000,000 for each of fiscal years 2021 through 2024..13.Advanced drinking water technologies(a)Study(1)In generalSubject to the availability of appropriations, not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall carry out a study that examines the state of existing and potential future technology that enhances or could enhance the treatment, monitoring, affordability, efficiency, and safety of drinking water provided by a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).(2)ReportThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study under paragraph (1).(b)Advanced drinking water technology grant program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means the owner or operator of a public water system that—(i)serves—(I)a population of not more than 100,000 people; or(II)an underserved community;(ii)has plans to identify or has identified opportunities in the operations of the public water system to employ new or emerging, yet proven, technologies, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1); and(iii)has expressed an interest in the opportunities in the operation of the public water system to employ new or emerging, yet proven, technologies, as determined by the Administrator, that enhance treatment, monitoring, affordability, efficiency, or safety of the drinking water provided by the public water system, including technologies not identified in the study conducted under subsection (a)(1). (B)ProgramThe term program means the competitive grant program established under paragraph (2).(C)Public water systemThe term public water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).(D)Underserved communityThe term underserved community means a political subdivision of a State that, as determined by the Administrator, has an inadequate system for obtaining drinking water.(2)EstablishmentThe Administrator shall establish a competitive grant program under which the Administrator shall award grants to eligible entities for the purpose of identifying, deploying, or identifying and deploying technologies described in paragraph (1)(A)(ii). (3)Requirements(A)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)Federal share(i)In generalSubject to clause (ii), the Federal share of the cost of a project carried out using a grant under the program shall not exceed 90 percent of the total cost of the project.(ii)WaiverThe Administrator may increase the Federal share under clause (i) to 100 percent. (4)ReportNot later than 1 year after the date on which Administrator first awards a grant under the program, and annually thereafter, the Administrator shall submit to Congress a report describing—(A)each recipient of a grant under the program during the previous 1-year period; and(B)a summary of the activities carried out using grants awarded under the program.(5)Funding(A)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $10,000,000 for each of fiscal years 2021 through 2024, to remain available until expended.(B)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under subparagraph (A) to carry out the program may be used by the Administrator for the administrative costs of carrying out the program. 14.Drinking water infrastructure discretionary grant program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a drinking water discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in drinking water infrastructure projects.(b)Eligible entitiesAn entity eligible to receive a grant under the program is—(1)a State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;(2)a Tribal government or consortium of Tribal governments;(3)a State infrastructure financing authority; and(4)a community water system or nonprofit noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).(c)Eligible projects(1)In generalA project eligible to be carried out with funds under the program includes—(A)subject to paragraph (3), 1 or more activities described in subparagraphs (B) through (E) of section 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2));(B)a program or project described in section 1459A(l)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l)(3)); and(C)any other drinking water infrastructure project that the Administrator determines to appropriate.(2)Other Federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received prior assistance—(A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or(C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(3)No increased bonding authorityAmounts made available under the program may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986. (d)Application(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application.(3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).(e)Selection(1)Criteria(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program.(B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—(i)issue a notice of funding opportunity for the program; and(ii)include in the notice the selection criteria established under subparagraph (A).(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects—(A)for which a Federal grant would assist in completing an overall financing package for the project; and(B)that would help bring public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) into compliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.).(3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—(A)on an equitable geographical basis; and(B)in a manner that balances the needs of urban, suburban, and rural communities.(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program.(f)Requirements(1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.(2)Non-Federal share(A)In generalThe non-Federal share of the cost of a project carried out with a grant under the program shall be not less than 20 percent.(B)Other Federal sourcesAn eligible entity receiving a grant under the program may use funds provided from other Federal sources to meet the non-Federal share requirement under subparagraph (A).(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section.(h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)).(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program.(j)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2024.(2)AvailabilityFunds made available to carry out this section shall be available until expended.(3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program. 15.Drinking water infrastructure grants(a)In generalThe Administrator of the Environmental Protection Agency may provide competitive grants to units of local government, including units of local government that own treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)), Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), as applicable, to support improvements in reducing and removing plastic waste and post-consumer materials, including microplastics and microfibers, from drinking water, including planning, design, construction, technical assistance, and planning support for operational adjustments.(b)ApplicationsTo be eligible to receive a grant under subsection (a), an applicant shall submit to the Administrator of the Environmental Protection Agency an application at such time, in such manner, and containing such information as the Administrator of the Environmental Protection Agency may require. (c)Authorization of appropriations(1)In generalSubject to paragraph (2), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.(2)No impact on other Federal funds(A)In generalNo funds shall be made available under paragraph (1) to carry out this section in a fiscal year if the total amount made available to carry out the programs described in subparagraph (B) for that fiscal year is less than the total amount made available to carry out the programs described in subparagraph (B) for fiscal year 2019.(B)Programs describedThe programs referred to in subparagraph (A) are—(i)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(ii)programs for assistance for small and disadvantaged communities under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); and(iii)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.). 16.Perfluoroalykl and polyfluoroalkyl substances(a)National primary drinking water regulations for PFASSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:(16)Perfluoroalkyl and polyfluoroalkyl substances(A)In generalNot later than 2 years after the date of enactment of this paragraph, the Administrator shall, after notice and opportunity for public comment, promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, which shall, at a minimum, include standards for—(i)perfluorooctanoic acid (commonly referred to as PFOA); and(ii)perfluorooctane sulfonic acid (commonly referred to as PFOS).(B)Alternative procedures(i)In generalNot later than 1 year after the validation by the Administrator of an equally effective quality control and testing procedure to ensure compliance with the national primary drinking water regulation promulgated under subparagraph (A) to measure the levels described in clause (ii) or other methods to detect and monitor perfluoroalkyl and polyfluoroalkyl substances in drinking water, the Administrator shall add the procedure or method as an alternative to the quality control and testing procedure described in such national primary drinking water regulation by publishing the procedure or method in the Federal Register in accordance with section 1401(1)(D).(ii)Levels describedThe levels referred to in clause (i) are—(I)the level of a perfluoroalkyl or polyfluoroalkyl substance;(II)the total levels of perfluoroalkyl and polyfluoroalkyl substances; and(III)the total levels of organic fluorine.(C)InclusionsThe Administrator may include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances on—(i)the list of contaminants for consideration of regulation under paragraph (1)(B)(i), in accordance with such paragraph; and(ii)the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i), in accordance with such section.(D)MonitoringWhen establishing monitoring requirements for public water systems as part of a national primary drinking water regulation under subparagraph (A) or subparagraph (F)(ii), the Administrator shall tailor the monitoring requirements for public water systems that do not detect or are reliably and consistently below the maximum contaminant level (as defined in section 1418(b)(2)(B)) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances subject to the national primary drinking water regulation.(E)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C), the Administrator may rely on information available to the Administrator with respect to 1 or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions regarding the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part.(F)Regulation of additional substances(i)DeterminationThe Administrator shall make a determination under paragraph (1)(A), using the criteria described in clauses (i) through (iii) of that paragraph, whether to include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances in the national primary drinking water regulation under subparagraph (A) not later than 18 months after the later of—(I)the date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is listed on the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and(II)the date on which—(aa)the Administrator has received the results of monitoring under section 1445(a)(2)(B) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; or(bb)the Administrator has received reliable water data or water monitoring surveys for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances from a Federal or State agency that the Administrator determines to be of a quality sufficient to make a determination under paragraph (1)(A).(ii)Primary drinking water regulations(I)In generalFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that the Administrator determines to regulate under clause (i), the Administrator—(aa)not later than 18 months after the date on which the Administrator makes the determination, shall propose a national primary drinking water regulation for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and(bb)may publish the proposed national primary drinking water regulation described in item (aa) concurrently with the publication of the determination to regulate the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.(II)Deadline(aa)In generalNot later than 1 year after the date on which the Administrator publishes a proposed national primary drinking water regulation under clause (i)(I) and subject to item (bb), the Administrator shall take final action on the proposed national primary drinking water regulation.(bb)ExtensionThe Administrator, on publication of notice in the Federal Register, may extend the deadline under item (aa) by not more than 6 months.(G)Health advisory(i)In generalSubject to clause (ii), the Administrator shall publish a health advisory under paragraph (1)(F) for a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not subject to a national primary drinking water regulation not later than 1 year after the later of— (I)the date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and(II)the date on which the Administrator validates an effective quality control and testing procedure for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.(ii)WaiverThe Administrator may waive the requirements of clause (i) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl and polyfluoroalkyl substances if the Administrator determines that there is a substantial likelihood that the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances will not occur in drinking water with sufficient frequency to justify the publication of a health advisory, and publishes such determination, including the information and analysis used, and basis for, such determination, in the Federal Register.. (b)EnforcementNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency (referred to in this subsection as the Administrator) may not impose financial penalties for the violation of a national primary drinking water regulation (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a national primary drinking water regulation has been promulgated under subparagraph (A) or (F) of paragraph (16) of section 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) earlier than the date that is 5 years after the date on which the Administrator promulgates the national primary drinking water regulation. May 11, 2020Reported with an amendment